Citation Nr: 1231442	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for right knee chondromalacia patella, lateral meniscus tear, with degenerative arthritis (right knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from July 1976 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  In May 2011, the Veteran appeared at a Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

Initially, the Board notes that since issuance of the June 2010 supplemental statement of the case (SSOC) the RO has obtained and associated with the record treatment records of the Veteran from the 59th Medical Wing and Wilford Hall Medical Center as well as a July 2010 VA examination report all of which contain information related to the current severity of his service connected right knee disorder.  However, a SSOC was not thereafter issued by the RO.  Therefore, because the Board finds this medical evidence is additional pertinent evidence, a remand for an SSOC is required.  See 38 C.F.R. § 19.31 (2011) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

At the time of the Veteran's May 2011 hearing, his representative expressed displeasure with the May 2010 VA examination and requested that the Veteran be afforded a new VA examination, to include X-rays and an magnetic resonance imaging evaluation (MRI), to determine the current severity of the claimant's right knee disorder.  The Veteran also testified that his right knee giving way/instability had increased over the past six months.  

In this regard, VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

In readjudicating the claim, the RO should be mindful of the United States Court of Appeals for Veterans Claims (Court) holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45 (2011) regarding pain on use as well as VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998) regarding separate ratings for knee arthritis and instability as well as VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) regarding separate ratings for limitation of knee extension and flexion.  

At his personal hearing, the Veteran also testified that he had missed anywhere from 36 to 48 days of work in the past year as a result of right knee problems.  The Veteran was given the opportunity to submit these employment records as the record was kept open for thirty days but no such evidence has been received.  As this matter is in remand status, an attempt to obtain these records should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Given the Veteran's claims regarding his lost time from work, the Board also finds that a remand is required to provide him with notice of the laws and regulations governing extrascheduler ratings and to obtain an opinion from the Director, Compensation and Pension, as to whether he met the criteria for an extrascheduler rating at any time during the pendency of the appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Also see 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that the record on appeal reveals that the Veteran receives ongoing treatment for his right knee disorder from the 59th Medical Wing and Wilford Hall Medical Center as well as the San Antonio VA Medical Center.  However, his contemporaneous treatment records from these facilities do not appear in the claims file.  Therefore, the Board finds that while the appeal is in remand status, these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous medical records from the 59th Medical Wing and Wilford Hall Medical Center as well as the San Antonio VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record copies of his leave statements/records from 2006 to the present from his current employer and associate them with the claims folder.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing a claim for an extrascheduler rating for his right knee disorder in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess, supra.

4.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disorder.  The claims folder must be made available to the examiner for review and the examiner should note such review in the report.  All indicated tests and studies, including X-rays and an MRI of the right knee, should be performed and all findings must be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide VA with the following information:

a.  The examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

b.  The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, whether it is best characterized as slight, moderate, or severe.

c.  The examiner should also comment on the impact of the right knee disability on the Veteran's employment.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  After undertaking the above development to the extent possible, the RO/AMC should refer to the Director, Compensation and Pension, the Veteran's claim for an increased extrascheduler rating for his right knee disorder.  

6.  After undertaking the above development to the extent possible, the RO/AMC should thereafter readjudicate the claim.  Such readjudication should consider the Veteran's painful knee motion (DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45); separate ratings for knee arthritis and instability (VAOPGCPREC 23-97; VAOPGCPREC 9-98); and separate ratings for limitation of knee extension and flexion (VAOPGCPREC 9-2004).  Such readjudication should also consider staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

7.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since issuance of the June 2010 SOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including those governing an extrascheduler rating.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

